Citation Nr: 0209847	
Decision Date: 08/14/02    Archive Date: 08/21/02	

DOCKET NO.  99-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees, feet, shoulders, and wrists.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.  

This matter arises from a rating decision rendered in 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

In January 2001, the Board remanded the case to the RO for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), and for 
other specific development of the appellate record and 
further adjudication.  That was accomplished, and the case 
was returned to the Board in July 2002 for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  A current disability due to degenerative joint disease of 
the knees, feet, shoulders, and wrists did not have its onset 
during the veteran's active military service or within one 
year following his discharge therefrom.  Nor can a current 
disability due to degenerative joint disease of the knees, 
feet, shoulders, and wrists reasonably be attributed to an 
incident of the veteran's military service.  



CONCLUSION OF LAW

Degenerative joint disease of the knees, feet, shoulders, and 
wrists was not incurred in, or aggravated by, the veteran's 
active military service; nor may such a disorder be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which applies to 
all pending claims for VA benefits, and which provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case, 
as well as a supplemental statement of the case, that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
Thus, the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  He also was given 
an opportunity to submit additional evidence in support of 
his claim.  In this regard, the Board remanded the case to 
the RO in January 2001 for additional action and development 
consistent with the VCAA.  Actions taken by the RO were in 
compliance with that remand. See Stegall v. West, 11 
Vet. App. 268 (1998).  The record indicates that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable disposition of the issue on appeal 
has been obtained.  As the record is complete, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this matter turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claim.  

The veteran claims that he currently suffers from 
degenerative joint disease of the knees, feet, shoulders, and 
wrists, as a result of his military service.  More 
specifically, he asserts that degenerative joint disease of 
these joints is related to rheumatic fever that he 
experienced during military service, and for which he has 
been granted service connection.  In this regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated by, a veteran's 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
degenerative joint disease that becomes manifest to a degree 
of 10 percent or more within one year following the veteran's 
discharge from military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may 
also be granted for a disability that is proximately due to 
or the result of a service connected disability. 38 C.F.R. 
§ 3.310.  It is within this context that the facts in this 
case must be evaluated.  

The facts are as follows.  Service medical records indicate 
that the veteran was diagnosed with rheumatic fever in May 
1952.  At that time, he developed pain in his feet, knees, 
and lower back that was severe in nature.  During the acute 
phase of this illness, warmth, tenderness, and slight 
swelling over the joints and soft tissues of the lower 
extremities was noted.  In October 1953, he complained of a 
chronic sore throat and continuous pain in both wrists during 
use.  He stated that his wrists were stiff in the morning, 
but that stiffness disappeared after a few hours.  He also 
complained of ankle and knee pain after standing or walking 
for more than one hour.  However, his joints had not been red 
or tender since his treatment for rheumatic fever during the 
prior year.  In November 1953, arthritis, cause unknown, was 
diagnosed, notwithstanding normal X-ray studies that were 
conducted at that time.  During an examination conducted in 
March 1954 prior to the veteran's discharge from military 
service, his upper extremities, lower extremities, and feet 
were noted to be normal.  

The veteran applied for service connection for residuals of 
rheumatic fever in March 1960.  A VA examination was 
conducted in conjunction with that claim.  No swelling or 
limitation of motion or apparent pain on manipulation in the 
veteran's 
wrists was noted.  Similarly, X-ray studies conducted were 
within normal limits.  No other abnormalities of the 
veteran's musculoskeletal system were noted during the 
examination.  

The veteran again underwent a VA medical examination in 
August 1997.  The examiner noted the veteran's history and 
complaints; however, no evidence of any residuals secondary 
to rheumatic fever was apparent.  X-rays of the wrists were 
within normal limits, while anterior patellar spurring and 
posterior calcaneal spurring of the right medial malleolus 
were present.  A 1-by 2-centimeter ovoid lucency in the 
lateral aspect of the right scapula also was noted.  Mild 
degenerative joint disease of the right shoulder was 
diagnosed.  The examiner opined that the veteran's arthritis 
of multiple joints was not related to the rheumatic fever 
that the veteran experienced during military service.  
Instead, the diagnosis was early degenerative joint disease.  

The veteran again underwent a VA examination of the joints in 
May 1999.  Again, the examiner failed to attribute any 
findings regarding degenerative joint disease to the 
rheumatic fever experienced by the veteran while in military 
service.  The examiner indicated that rheumatic fever does 
not develop any chronic form of arthritis, but instead, 
manifestations of rheumatic fever most commonly happen during 
the acute phase of the disease with no residual chronic 
arthritis developing as a result.  The examiner concluded 
that the veteran's degenerative joint disease is not related 
to his previous rheumatic fever.  

In May 2001, reports of the veteran's private medical 
treatment during March 1999 were received.  These reflected 
the veteran's complaints of right knee pain times 1-2 years 
in duration.  The records also indicated that the veteran had 
undergone arthroscopic surgery of the left knee in 1985 with 
no problems since that time.  The physician offered no 
opinion regarding the etiology of diffuse arthritic changes 
noted by X-ray.  

The veteran last underwent a VA examination of the joints in 
June 2001.  The veteran's claims file was available to the 
examiner for review, and the history 
offered by the veteran as well as his complaints were 
recorded.  The physician addressed the question of the 
etiology of any degenerative joint disease diagnosed.  The 
physician stated that "in my opinion in October and December 
of 1953 [the veteran] suffered two episodes of joint pain 
with a negative serology at which time an adequate diagnosis 
was not able to be reached.  At that time, I [the physician] 
would consider the medical probability that [the veteran's] 
pain and symptoms could be related to military service would 
be 40-60 percent."  The physician then stated that the "same 
symptoms and complaints were present in 1960 when [the 
veteran] had complaints in the wrist area but a diagnosis is 
not completely clear and I [the physician] would consider at 
that time that his symptoms could be 40-20 percent related to 
service.  The veteran did not show any symptoms that required 
additional visit to the VA hospital [and] there is not any 
other medical records to documentate (sic) continuation of 
the symptoms and disability in all of these years...I [the 
physician] considered the degenerative joint disease as a 
natural progress that occurs in most of the individuals 
related to trauma or aging process.  I consider that it is 
less likely that his rheumatic fever episode in [service 
contributed] to the degenerative joint disease."  

The physician further opined that in all probability the 
veteran's complaints are related to the mechanical use of the 
joints or overuse of the hands during his lifetime.  Finally, 
the physician stated that, due to the negative X-rays and 
serology testing in 1953 and 1960, it is less likely than not 
that rheumatic fever either caused or aggravated the 
veteran's currently diagnosed degenerative joint disease.  
Nothing of record contradicts the physician's opinion.  

Analysis

The Board must first point out that the diagnosis of 
"arthritis" during military service was not confirmed by 
clinical studies or specifically x-rays.  Symptoms apparently 
resolved without further sequelae prior to the veteran's 
discharge therefrom.  By 1960, X-ray studies were normal.  
Moreover, the Board finds that great weight must be assigned 
to the June 2001 medical opinion, as it is based upon a 
complete review of the record and offers a detailed rational 
to support the conclusion that the claimant does not now have 
any residual arthritic disability due to service or 
specifically to his service connected residuals of rheumatic 
fever.   Accordingly, the Board finds that it is clear that a 
chronic disease, specifically arthritis, was not present in 
service.  

The record further shows a lack of continuity of 
symptomatology of the "arthritis" (degenerative joint 
disease) diagnosed in service.  While the Board can 
appreciate the veteran's conviction that his current 
arthritic disorders must be related to his period of service, 
as a lay party his opinions on matters of medical diagnosis 
and medical causation are not competent and thus carry no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1991).  The competent medical evidence of record points 
overwhelmingly to the conclusion that the veteran does not 
now have any disability due to degenerative joint disease of 
any relevant joint that is causally related to injury or 
disease of service origins.  This medical opinion is 
supported by a rational essentially indicating that medical 
science lends no support to the veteran's theory of 
entitlement.  As such, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  In this regard, the Board finds that the evidence is 
not so evenly balanced that the doctrine of resolving doubt 
in the veteran's favor is for application in this case.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (The 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for degenerative joint disease of the 
knees, feet, shoulders, and wrists is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

